In this action for breach of contract based on a commercial property policy issued by defendant insurer to plaintiff property owner, defendant established its entitlement to judgment as a matter of law by showing that plaintiff commenced this action after expiration of the two-year limitations period contained in the policy (see Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967-968 [1988]). In opposition, plaintiff failed to raise a triable issue of fact as to whether the action was governed by the six-year statute of limitations set forth in CPLR 213 (id.). Moreover, plaintiff failed to raise a triable issue of fact as to waiver or estoppel (id.).
Because plaintiffs claim is barred by the applicable two-year statute of limitations, we decline to consider any remaining arguments. Concur — Tom, J.P, Saxe, Sweeney, Richter and Manzanet-Daniels, JJ.